Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frederick J. Smith appeals the district court’s order denying his motion to correct his trial transcript under Fed. R.App. P.10(e). We have reviewed the record and *196find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 3:08-cr-00032-REP-l (E.D.Va. Apr. 8, 2013). We deny Smith’s motion for transcripts at Government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.